Citation Nr: 0207817	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, claimed as due to the use of tobacco products.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
January 1967.  The veteran's peripheral vascular disease 
claim was received in January 1997.  In April 1998, he 
alleged that it was due to smoking.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1998 rating 
decision which denied the veteran's claim for service 
connection for peripheral vascular disease, claimed as due to 
the use of tobacco products.  The veteran filed an NOD in 
September 1999, and the RO issued an SOC that same month.  
The veteran filed a substantive appeal in October 1999.

The Board issued a decision in August 2001 in which the 
veteran's claim of service connection for peripheral vascular 
disease was denied.  The case was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Secretary of Veterans Affairs, through the VA General 
Counsel, filed a Motion for Remand in March 2001, noting that 
new notice and development provisions had been enacted after 
the Board's decision, in the Veterans Claims Assistance Act 
of 2000, Public Law No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The veteran responded to the motion in May 2001, 
indicating that he had no objection.  The Court, in an Order 
dated in May 2001, vacated the August 2000 Board decision as 
to the issue of peripheral vascular disease, and remanded the 
matter to the Board for consideration of the notice and 
development provisions of the VCAA, and for readjudication in 
light of that legislation.

The Board notes that issues concerning residuals of a 
fracture of the left middle finger and a skin disorder were 
also on appeal at the time of the Board's May 2001 decision, 
and that those matters were remanded to the RO therein.  A 
review of the claims folder discloses that some action has 
been taken on those claims at the RO level, but that they 
have not yet been fully developed for appellate review.

FINDINGS OF FACT

1.  The veteran's peripheral vascular disease was not 
manifested during his active military service or for many 
years after separation therefrom, nor is it shown by 
competent evidence to be a result of service-connected 
disability.

2.  No medical evidence of record relates the veteran's 
peripheral vascular disease to his military service, either 
on a direct basis or as secondary to the use of tobacco 
products.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred in service, was 
not the result of disease or injury which was incurred or 
aggravated in service, and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), cited in the Introduction, above, and now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that VA 
has complied with the provisions of the VCAA and the 
implementing regulations.  The claimant has been notified of 
the applicable laws and regulations which set forth the 
criteria for entitlement to the benefits sought.  The 
discussions in the May and June 1998 and September 1999 
rating decisions and notice letters, the September 1999 
Statement of the Case, and a June 1998 RO letter to veteran 
describing the evidentiary requirements in claims based upon 
tobacco use, as well as the extensive analysis of the issue 
in the August 2000 Board decision, have informed the claimant 
of the information and evidence necessary to substantiate the 
claim.  

The Board notes that the Air Force has previously indicated, 
in April 1967, that all available service medical records 
were forwarded at that time pursuant to an April 1967 VA 
request.  

In January 1997, the veteran indicated that he had had 
vascular problems which began in 1993 and which had been 
treated by VA from 1993 to the present.  In March 1997, the 
RO requested VA medical records dating from 1993 to date, and 
in March 1997 it received VA medical records in response to 
its request.

VA examined the veteran for peripheral vascular disease in 
March 1997.  In March 1999, it advised him that he could 
submit more evidence.  

Moreover, in March 2001, the General Counsel's Motion for 
Remand informed the veteran that he would have the right to 
submit additional evidence and argument, and, in his May 2001 
reply thereto, the veteran agreed to the remand, and 
requested that the Board allow him to submit new evidence in 
support of his claim.  The Board, in a letter to the veteran 
in October 2001 (with copies sent to his designated 
representative), expressly provided him the opportunity to 
submit additional argument and evidence in support of his 
claim, and accorded him a period of 90 days in which to do 
so.  The only subsequent contact on this matter was the 
Appellant's Brief, filed by the veteran's representative in 
April 2002.  Neither the veteran nor his representative has 
submitted, or alluded to, any additional evidence which they 
wish to be considered in this matter.

The Board therefore finds that the notice requirements of the 
new statute and the regulations have been met.  Further, in 
light of this compliance, the veteran is not prejudiced by 
the Board's consideration of the VCAA in the first instance.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); VCAA § 3(a), 114 Stat. 2096, 2096-98 (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended 38 C.F.R. § 3.159).

The Board therefore finds that no useful purpose would be 
served in remanding this matter to the RO for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (now codified as amended at 
38 U.S.C.A. § 5107(b)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated:  "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

I.  Factual Background

The veteran was treated for various skin problems in service.  
Peripheral vascular disease was not suspected or diagnosed.

A June 1963 service medical record indicates that the veteran 
had a "Smoker's cough"  He was advised to decrease smoking.  

During a separation medical examination in December 1966, the 
veteran denied having a significant medical or surgical 
history, and clinical evaluation revealed his heart, vascular 
system, upper and lower extremities, feet, skin, lymphatics, 
and neurological system to be normal.

In March 1967, the veteran filed claims for skin and back 
problems, but not for peripheral vascular disease or nicotine 
addiction or the like.  

Subsequently, in January 1997, the veteran submitted to the 
RO a VA Form 21-526 (Veteran's Application for Compensation 
or Pension), in which he filed claims for service connection 
for vascular problems and a skin rash.  In his application, 
he reported having received treatment for his skin rash at 
the VA Medical Center (VAMC) in Syracuse, in 1967, within six 
months of his separation from service.

In March 1997, the RO received VAMC Syracuse medical records, 
dated from July 1992 to January 1996.  In particular, these 
records reflected the veteran's treatment for peripheral 
vascular disease starting in 1995, and for alcohol abuse.  
One of the records notes that the veteran was not focusing on 
valuing sobriety, another indicates that he was advised to 
discontinue smoking, and another indicates that he was to 
contact the smoking cessation clinic to continue his efforts 
to stop smoking.  None of them diagnosed nicotine addiction 
or indicated that nicotine addiction had caused his 
peripheral vascular disease.

Also in March 1997, the veteran was medically examined for VA 
purposes.  He reported having used tobacco for the previous 
25 years, and having abstained from alcohol five years 
previously.  The veteran indicated that, around the time he 
was serving in Vietnam, he had developed a skin rash that 
affected his chest, back, and upper arms.  He described the 
rash as hyper- and hypopigmented blotches that were 
especially visible in the summer, causing him to not want to 
take his shirt off.  He reported having dry skin, which he 
treated with Eucerin lotion.  He indicated that, in 1993, he 
had begun to suffer from calf soreness, which progressed to 
the point that he underwent bilateral femoral artery 
bypasses.  However, he reported that he still suffered from 
vascular complaints, and doctors could find no reason for the 
cramping pain and numbness he had been experiencing.  In 
addition, the veteran had been advised to quit smoking but, 
to date, had not done so.

Upon clinical evaluation, the veteran had an area in his 
lower extremities where the skin was scaling, and his skin 
was also noted to be quite thin in places, with decreased 
turgor.  The examiner's impression was status post bilateral 
femoral artery bypass secondary to atherosclerosis of the 
extremities with resultant scarring; history of tinea 
versicolor; history of dermatitis, currently very mild; and 
onychomycosis.

In an April 1997 rating action, the RO denied the veteran's 
claim of service connection for a skin rash.  Service 
connection was granted for the residuals of a fracture of a 
finger, rated as zero percent disabling.  That is his only 
service-connected disability.  Also, the veteran was rated as 
permanently and totally disabled due to non-service-connected 
disability, effective from January 1997.

In April 1998, the veteran filed an NOD in which he noted 
that he suffered from a chronic rash on his entire upper 
body, as well as his feet.  He reported that the rash had 
begun in Vietnam and had existed since that time.  The 
veteran also contended that the rash on his feet had been the 
first symptom of his peripheral vascular disease.  
Furthermore, he contended that he had begun to smoke in 
service, and that his VA doctor believed his smoking had 
caused his peripheral vascular disease.

In June 1998, the RO sent the veteran a letter, notifying him 
of evidence which would further his claim for benefits based 
on tobacco use or nicotine dependence.  In particular, the 
letter noted that there needed to be evidence of tobacco use 
or nicotine dependence in service, and evidence of a nexus 
between the current disability and tobacco use in service.  
He was told that he needed medical evidence to show that he 
had developed nicotine addiction in service, and to show a 
nexus between current disability and in-service tobacco use 
or nicotine addiction.  

In August 1998, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals) indicating treatment 
at the Syracuse VAMC, in the 1960's, by a Dr. Stone, who 
reportedly had told the veteran that there was nothing that 
could be done for his skin disorder.

Thereafter, in September 1998, the veteran was denied service 
connection for peripheral vascular disease, claimed as due to 
the use of tobacco products.

In August 1999, the veteran submitted, through his 
representative, a statement in support of his claim, along 
with statements from family members and a friend.  In 
particular, the veteran reported that he was first diagnosed 
with severe peripheral vascular disease in 1995, and was 
awarded Social Security disability benefits that same year.  
He asserted that the peripheral vascular disease was the 
result of a tobacco addiction, and that VA doctors who had 
treated his vascular disease supported this conclusion.  He 
also noted that several VA vascular surgeons had claimed that 
the disease was found in smokers.  Furthermore, the veteran 
stated that he had begun to smoke and had become addicted to 
cigarettes in service, that cigarettes were provided to the 
soldiers with their rations, and that when he was discharged 
from service he smoked more than a pack-and-a-half a day.

In addition to the veteran's statement, the RO also received 
statements from the veteran's wife, his brother, and a 
friend.  These statements were essentially to the effect that 
the veteran began smoking and became a heavy smoker in 
service, and that he was addicted to smoking, or to tobacco 
or to nicotine, when he came out of the service.

II.  Legal Analysis

Service connection may be granted when it is shown that there 
is disability present which is the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303(a), (b), and (d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

A veteran who has performed at least 90 days of active 
military service in time of war or after December 31, 1946, 
shall be granted service connection for arteriosclerosis, 
although not otherwise established as incurred in service, if 
the disease is manifested to a 10 percent degree of 
disability within one year following the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1110, 1112(a)(1), 
1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For 
the purpose of this decision, the Board will treat the 
veteran's claimed peripheral vascular disease as equivalent 
to arteriosclerosis.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Secondary service connection may also be 
warranted for a non-service-connected disability, when that 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A review of the evidence of record reflects that the veteran 
was not treated for peripheral vascular disease in service.  
In 1995, some 28 years following his release from active 
duty, he was diagnosed with the disease.  He has not 
submitted any competent medical evidence linking his 
peripheral vascular disease to active service on a direct 
basis.  He has contended that it was present in service in 
the form of symptomatic skin problems and has continued since 
service.  However, he is a layperson, and as such, his 
opinion on this matter is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  In addition, what skin 
problems the service medical records indicate he had in 
service are evidence that he had those skin problems, rather 
than peripheral vascular disease.  Medical judgment was used 
in coming to those conclusions by the health care providers 
who evaluated him at those times.

The best medical evidence there is of record on that matter 
is the service discharge examination report, which indicates 
that his vascular system was normal upon clinical evaluation.  
This report was compiled contemporaneous to service by 
trained health care providers under a legal duty to provide 
truthful and accurate information for record keeping 
purposes.  Peripheral vascular disease was first diagnosed in 
1995, based on symptoms, history, and clinical findings first 
reported at that time.  Moreover, even when the veteran filed 
his claim, he indicated that it had began in 1993.  

In light of the above, the presumptive service connection 
provisions at 38 U.S.C.A. §§ 1101(3), 1112(a), 1131, 1137 
(West 1991 & Supp 2001) and 38 C.F.R. §§ 3.307 and 3.309 are 
not for favorable application, as arteriosclerosis is not 
shown to have been manifested to a degree of 10 percent 
within one year of service discharge.

The veteran has further contended that his peripheral 
vascular disease is related to the use of tobacco products, 
to which he claims he became addicted while in service.  With 
regard to this theory of the veteran's appeal, the Board 
notes that the United States Congress has passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 38 
U.S.C.A. §§ 1110 and 1131, section 9014 instead created a new 
38 U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b) (West Supp. 2001).  By its terms, 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits, or veterans and survivors who filed 
claims on or before June 9, 1998.  VA has issued a regulation 
to implement the new legislation on tobacco-related 
disability claims, at 66 Fed. Reg. 18,195-198 (Apr. 6, 2001).  

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the veteran filed his claim 
for service connection for peripheral vascular disease, on 
the basis of the use of tobacco products, in April 1998.  
Therefore, the new provisions do not apply herein.

The Board is cognizant that, in VAOPGCPREC 2-93 (Jan. 13, 
1993), the VA General Counsel held, in particular, that: (1) 
a determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

Thereafter, in VAOPGCPREC 19-97 (May 13, 1997), the VA 
General Counsel noted that the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are: (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
the determination of whether a veteran is dependent upon 
nicotine is a medical issue.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, it must 
be determined whether the post-service usage of tobacco 
products was the proximate cause of the disability or death 
upon which the claim is predicated.  A supervening cause of 
the disability or death would sever the causal connection to 
the onset of the nicotine dependence in service.  Post-
service exposures to environmental or occupational toxins 
other than tobacco products may also be found, under the 
facts of particular cases, to constitute supervening causes 
of the disability or death, so as to preclude findings of 
service connection.

In reviewing the evidence of record, we note that, according 
to the veteran, he first began smoking while in service, and 
that a service medical record shows smoking in service.  
Statements from family members and a friend document that the 
veteran did not smoke prior to service, but that following 
his separation from service he was a heavy smoker.  The 
veteran has contended that he became addicted to nicotine in 
service, and that this resulted in his developing peripheral 
vascular disease.

The Board notes that, while the veteran claims that his VA 
doctors believe his peripheral vascular disease is a result 
of his smoking, the record does not reflect evidence of an 
etiological relationship between his peripheral vascular 
disease and in-service smoking, and he has not identified the 
medical professionals to whom he has referred.  See 38 C.F.R. 
§ 3.303(d).  See also Davis v. West, 13 Vet.App. 178, 183 
(1999), wherein the Court's opinion stated:

Congress has provided several methods of assisting 
certain veterans in overcoming difficult 
evidentiary burdens in relation to exposure to 
harmful substances in service.  See, e.g., 38 
U.S.C. § 1112(c) (relating to radiation exposure); 
38 U.S.C. § 1116 (relating to exposure to certain 
herbicides). . . .  [A]s to carcinogens ingested 
by cigarette smoking, no such provision exists; 
therefore, it is the claimant's burden to submit 
medical evidence of a plausible nexus between in-
service smoking and a subsequent diagnosis of lung 
cancer.

However, even accepting the veteran's assertion that VA 
doctors believe his peripheral vascular disease is the result 
of his smoking, the Board finds that the veteran cannot 
prevail on his claim for secondary service connection for 
peripheral vascular disease as a result of smoking, due to 
nicotine addiction, because the veteran has not submitted 
competent evidence showing that he has been diagnosed as 
having incurred nicotine addiction in service.  Although a 
medical professional might render such an opinion, based upon 
past medical history and a careful review of the evidentiary 
record, there is no such medical evidence in the record on 
appeal.  See Davis, supra, in which the Court held that, 
while the appellant argued that nicotine dependence could be 
demonstrated based upon the veteran's long history of 
smoking, the question of nicotine dependence is a medical 
issue that requires a medical opinion or diagnosis to prove.

The Board is aware that the Court's opinion in Davis v. West 
has been vacated, see Davis v. Principi, 15 Vet.App. 163 
(2001), and thus does not constitute binding precedent.  
However, the basis for that vacatur derived from changes in 
law with regard to well-grounded claims, including the VCAA.  
Id. at 164.  Moreover, the Court has since reaffirmed the 
concept that the onset of nicotine dependence is a medical 
issue.  Parker v. Principi, ___ Vet.App. ___, No. 00-1889, 
slip op. at 5 (Jan. 28, 2002).

Thus, we find, in view of the absence of a statutory 
presumption as to cigarette smoking, and the lack of any 
competent medical evidence relating the veteran's peripheral 
vascular disease to smoking or indicating that he became 
addicted to nicotine in service, that the veteran's claim of 
service connection for peripheral vascular disease, on the 
basis that the condition was caused by smoking and/or 
nicotine addiction, is not buttressed by the record.  That 
type of allegation requires professional medical evidence as 
support.

We recognize that the veteran asserts that his peripheral 
vascular disease is related in some way to his smoking in 
service.  However, he has been advised repeatedly of the need 
to submit medical evidence to this effect, and he has not 
submitted any.  In this case, the veteran has related his 
peripheral vascular disease to his smoking habit, both in and 
after service.  He asserts that he developed a nicotine 
addiction as a result of smoking during, and not before, 
active duty.  The veteran, however, has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
his smoking and a nicotine addiction in service, or to 
scientifically link this to the development of his peripheral 
vascular disease.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) (claimant cannot prevail if he or she has not 
submitted competent evidence as to all elements the law 
requires that he or she prove to prevail); Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board reiterates that, during the course of his claim, 
the veteran has stated that physicians have rendered opinions 
which might support his claim.  However, he has failed to 
submit that evidence, despite being advised repeatedly to do 
so, and the Court has held that "the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).

Therefore, the Board finds a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet.App. 546, 553 (1996); 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

In addition, the Board is aware of the veteran's request that 
a medical opinion be sought as to whether his peripheral 
vascular disease is due to smoking.  Under 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001) and the regulatory amendments 
pursuant thereto, see 66 Fed. Reg. 45,620-632 (Aug. 29, 
2001), to be codified as amended at 38 C.F.R. §§ 3.159 and 
3.326), VA is obligated to obtain an examination or opinion 
if the evidence of record contains competent evidence that 
the claimant has current disability; and indicates that the 
disability may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

In this case, there is competent evidence of peripheral 
vascular disease in the form of medical evidence diagnosing 
it.  However, no evidence, other than the veteran's personal 
assertions, indicates that this disorder may be associated 
with his active service.  The medical evidence which is of 
record shows no peripheral vascular disease in service, no 
peripheral vascular disease until many years after service, 
and no etiological nexus between peripheral vascular disease 
and service, including from in-service tobacco use.  Nor does 
the medical evidence show the claimed service-related 
nicotine addiction.  The medical evidence does mention the 
veteran's smoking, but indicates that he was advised to 
decrease and discontinue it, not that he was addicted to 
nicotine, or that such addiction was due to tobacco use in 
service.  Nicotine addiction was not diagnosed in service or 
on the service discharge examination, and no health care 
provider has indicated that the veteran has it and that it 
had its onset in service and caused his peripheral vascular 
disease.

In this instance, as noted above, the veteran has failed to 
provide medical evidence that he developed a nicotine 
addiction in service and that it caused peripheral vascular 
disease.  Therefore, there is no required duty on the part of 
VA to examine or opine, as the veteran requests.

The Board does not intend to be critical of the veteran's 
efforts in support of his claim.  However, as discussed 
above, he has been notified on several occasions that he 
could submit new evidence.  Most recently, after his appeal 
was remanded by the Court, he and his representative were 
requested by the Board to submit any new evidence which they 
might believe would be helpful.  Yet, there was no response 
of any kind for nearly six months, when the Appellant's Brief 
was filed in April 2002, and that document neither submitted 
or proffered any relevant medical evidence.  Certainly, if 
the veteran had identified the physician(s) who he previously 
said had related his currently claimed disease to his 
smoking, the Board could have sought to obtain statements 
from those professionals.  The Court has held that "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992); Hurd v. West, 13 Vet. App. 449, 453 (2000) 
(claimant's failure to respond to VA letter relieved VA of 
responsibility to assist him in pursuing claim).

Next, the veteran reports that he has, since 1995, been 
receiving Social Security disability benefits associated with 
his peripheral vascular disease.  A review of Social Security 
disability benefits law reveals that such benefits are 
granted based upon present disability, without regard to 
whether the disability resulted from military service.  
Moreover, the Court of Appeals for Veterans Claims has never 
held that VA must obtain records of Social Security 
determinations in every case.  As the Court has stated in 
this regard, "[p]art of the Secretary's obligation is to 
review a complete record."  Baker v. West, 11 Vet.App. 163, 
169 (1998).  In this case, neither the veteran nor his 
representative has contended that records pertaining to his 
reported grant of Social Security benefits would contain 
additional medical evidence that would be relevant to his 
claim.  The VCAA and amendments to 38 C.F.R. pursuant thereto 
require reasonable VA efforts to obtain all relevant records.  
The veteran has not indicated how records which were used to 
grant Social Security disability insurance benefits would be 
relevant.  Therefore, no duty attaches.  VA's duty to assist 
is not a license for a fishing expedition.  Gobber v. 
Derwinski, 2 Vet.App. 470 (1992).

Under the law, the veteran is free, at any time in the 
future, to attempt to reopen a claim for service connection 
for peripheral vascular disease by submitting and/or 
identifying additional evidence.  Such evidence would need to 
show, through competent medical evidence, that such 
disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

In light of the facts and governing law in this case, the 
claim for service connection for peripheral vascular disease 
must be denied.


ORDER

Service connection for peripheral vascular disease, either on 
a direct basis or on the basis of the use of tobacco products 
in service, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



